Title: To George Washington from Henry Knox, 17 December 1786
From: Knox, Henry
To: Washington, George

 

My dear Sir
New York 17 December 1786

I did myself the pleasure of writing to you last month, and stated generally that certain disturbances existed in Massachusetts. Since that period the legislature have been sitting, and endevoring to conciliate the minds of the disafected, and perhaps in some instances by unjust means. There are people however who hold that if a measure be right in itself, one Should not be very delicate respecting the means by which it is to be accomplished. I beleive this doctrine may without much hesitation be pronound infamous. But such as it is, there have been people in all ages practising upon it.
The insurgents of Massachusetts are generally supposed by the people of the other states to be a class of people who are in a considerable degree oppressed by that government. It is true that the legislature have stretched the powers of direct taxation far, perhaps too much so and that they have expressed their detestation of paper money.
But the Source of the evil is in the nature of the government, which is not constituted for the purposes of man possessing boisterous passions, and improper views. This is apparent from the events which have happened.
In some of the counties, one fifth part of the people of little or no property are dissatisfied, more with their pecuniary than their political circumstances, and appeal to arms. Their first acts are to annihilate their courts of Justice, that is private debts—The Second, to abolish the public debt and the third is to have a division of property by means of the darling object of most of the States paper money. A Government without any existing means of coercion, are at a loss how to combat, or avert a danger so new & so pressing.
The legislature is convened—They differ in sentiment—They pass temporizing expedients—The insurgents despise their impotency and proceed in the execution of their designs—At last the goverment begin to think that nothing but force is adequate to meet usage so blind and so unjust—In this moment they are beginning to see their true situation.
The County courts of common pleas which meet four times in a year, and in which, all actions for debt originate, are the

great greviance of the insurgents—They have therefore in the western counties of Berkshire, Hampshire and Worcester, prevented these courts from proceeding to business for a term or two past. In Bristol the effect has been nearly the same. In middlesex this court was prevented from doing business in Septr last by the insurgents. On the 29h ultimo the same court was by rule to meet at Cambridge—The insurgents determined to prevent, and the government to protect it. The severity of the weather, and the excessive deep snows however prevented the insurgents from meeting at their rendevouz in such numbers As to make the attempt, & the court proceeded to business without molestation.
A Body of horse, which was collected from Boston and its vicinity made a forced march to the extremity of Middlesex and seized three of the principal insurgents of that County, and conveyed them to Boston Goal by virtue of the suspension of the habeus Corpus act.
On the 5th instant the commonpleas were to have met at Worcester, but were prevented by a large body of armed insurgents—These amounted on the 8th instant to about 1500 men, and it is said their object was the liberation of their Associates confined in Boston goal, and that they had for this purpose sent a Messenger to the Governor, and informed him that if he would release the prisoners, they would disband otherwise they would proceed to Boston. This is the last advice the mail not having arrived to day according to custom. I imagine the insurgents will disband without obtaining the release of the prisoners but it is probable they may seize some friends of government as a security of the prisoners in Boston. Things will rankle and fester untill next spring when it is likely they will assume a decided aspect.
How far these commotions may be extended it is not easy to say, because they depend a good deal on the habits of the States, and their compliance with paper money and other measures tending to avert taxation and industry It is probable that about one fifth part of the people of New-England whose habits and manners are similar are liable to be infected by the principles of the Insurgents, and of consequence to act in the same manner.
Were these to be combined into one body they would form a large Army but this is not probable. It is however my opinion

that unless matters should be compromised during the Winter, that it is possible that 12, or 15000, men may be embodied next spring or summer, whose veiws may be directed to any object whatever even the establishment of a tyranny, or a return to great Britain.
You are well acquainted with the subtelity of the characters of Sir Guy Carleton now Lord Dorchester, and Mr Wm Smith formerly of New York but now Chief Justice of Canada who have lately arrived at Quebec—At the conclusion of the war, the latter held it up as a maxim, that peace was the only medium of a reunion of America with great Britain—He still persists in that idea.
My apprehension respecting the insurgents are nearly the same as they were respecting a mutiny of the Army—That they must throw themselves into the arms of the british—A rebellion of 10,000 men against our governments would indisputably secure encouragement from Canada—Not as a government but in such secret modes, as never could be traced—In the present temper and dispositions of the New England Insurgents 200,000 pounds sterling would I am persuaded, induce 10,000 men to embody next year, and would with what they could obtain by their own exertions support them for a campaign—If my conjectures be founded the next year will be an important one indeed.
Mrs Knox joins in presenting our affectionate respects to you and Mrs Washington. I am my dear Sir Your sincere and very humble Servant

H. Knox

